DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 27, 2021 has been entered.  Claims 1-14 are pending in the application.  Applicant’s amendment to claim 13 has overcome the 112(d) rejection.  The objection to the Abstract is withdrawn based on the applicant’s clarification of an amended Abstract submitted as part of the Preliminary Amendment filed on June 3, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US20060071499A1).
Regarding claim 1, Yoon discloses an assembly (Fig. 3, ¶ 48) for releasably engaging an upper vehicle part (110, 120 of the cab 122; Fig. 3, ¶ 48) with a base vehicle part (100; Fig. 3, ¶ 48) of a vehicle (¶48), said assembly comprising said upper vehicle part, said base vehicle part and a securing assembly (140/170; Figs. 3-4) for ensuring that the upper vehicle part 5is secured to the base vehicle part in an 
Regarding claim 2, Yoon discloses the assembly according to claim 1, wherein said releasable fixation support is adapted to release from one of the upper vehicle part and the base vehicle part in a non-operational state, thereby permitting the releasable fixation support to disengage from said inter-connecting member in said non-operational state such that said projecting portion of said inter-connecting member is permitted to displace in said direction towards said upper vehicle part (¶s 60, 72).
Regarding claim 3
Regarding claim 4, Yoon discloses the assembly according to claim 3, wherein said releasable fixation support is non- rotational affixed to one of the upper vehicle part and the base vehicle part (Figs. 3-4, ¶ 26, 36).  
Regarding claim 5, Yoon discloses the assembly according to claim 3, wherein said releasable fixation support is affixed to one of the upper vehicle part and the base vehicle part by an elongated fastening member (148; Fig. 3, ¶ 51), such as a screw connection, e.g. a bolt.  
Regarding claim 6, Yoon discloses the assembly according to claim 1, wherein said releasable fixation support resembles a fork plate (190; Fig. 5 and Figure A below, ¶ 56) having opposite arranged end projecting parts (166; Fig. 5 and Figure A below) defining said recess (see Figure A below) there between with the open end at the second end of the fixation support, said recess is adapted to accommodate the part of the body portion of the inter-connecting member, whereby the projecting portion of the inter-connecting member (41, 42) is restrained from passing through an opening (142; Fig. 3, ¶ 51) in the base vehicle part (11; Fig. 3) by said opposite arranged end projecting parts of said fork plate.
Regarding claim 7, Yoon discloses the assembly according to claim 1, wherein the recess extends at least partly in a length direction to permit removal of said releasable fixation support from said inter-connecting member upon a movement of said releasable fixation support (43) in a direction opposite the open end of the recess (See Figs. 5 and 6 and ¶ 57).  
Regarding claim 8, Yoon discloses the assembly according to claim 1, wherein, when said releasable fixation support is in said operational state relative the inter-connecting member, said releasable fixation support is arranged in-between the projecting portion of the inter-connecting member and a part of the base vehicle part (see Figs. 5 and 6).  
Regarding claim 10, Yoon discloses the assembly according to claim 1, wherein a base vehicle frame (100; Fig. 3, ¶ 48) comprises a fixation member (Fig. 3, spacer to the right of 164) for preventing a 
Regarding claim 11, Yoon discloses a vehicle rollover protection system (Fig. 3, ¶ 48) comprising an assembly according to claim 1, wherein the upper vehicle part is a vehicle cab (110, 120 of the cab 122; Fig. 3, ¶ 48) and the base vehicle part is a vehicle frame structure (100; Fig. 3, ¶ 48).  
Regarding claim 12, Yoon discloses the vehicle rollover protection system according to claim 11, further comprising a vibration dampening element (130; Fig. 4, ¶s 48-50) arranged on said base vehicle part (100) and configured to suspend movement of the vehicle cab relative the vehicle frame structure, said vibration dampening element being arranged on top of a portion of said releasable fixation support (Fig. 4).  
Regarding claim 13, Yoon discloses a vehicle (¶ 48), comprising an assembly according to claim 1.  For analysis refer to claim 1 above.
Regarding claim 14, see analysis of claim 1.

    PNG
    media_image1.png
    558
    576
    media_image1.png
    Greyscale

Figure A:  Figure 5 of Yoon (US20060071499A1)
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.  Applicant states on page 7 that of the Remarks that Yoon does not disclose or teach these features, including a "recess being adapted to accommodate a part of the body portion of the inter-connecting member," and "another part of said second end of the releasable fixation support [] capable of restricting displacement of said inter-connecting member in a direction towards said upper part vehicle by engaging with said abutment surface of said projecting portion in said operational state."  The Office respectfully disagrees.  “A recess (see labeled Figure A below; ¶56 referencing a “shaped groove” on 190) being adapted to accommodate a part of the body portion (147+174/180; Fig. 4, ¶s 51, 56) of the interconnecting member (148; Figs. 3-4, ¶51)” and “another part (166 both sides of fork; Figs. 5-6, and see labeled Figure A below) of said second end of the releasable fixation support (170; Figs. 5-6, ¶ 56) [] capable of restricting displacement (172 restricts displacement, Fig. 5) of said inter-connecting member (148) in a direction towards said upper part vehicle by engaging with said abutment surface (174; Figs. 5-6, ¶174) of said projecting portion (180; Fig. 4, ¶ 56) in said operational state.”  In this case, the screw threads of 172 restrict the displacement of the inter-connecting member.  It is agreed that the rotation of the interconnecting member is restricted by the straight portions (166) of the another part (166 both sides of fork), however the threads (172) when torqued down will restrict the interconnecting member in a direction towards said upper part vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612